Case 2:18-cv-05724-PSG-FFM Document 48-2 Filed 01/07/19 Page 1 of 5 Page ID #:688



     1   Phyllis Kupferstein, Esq. [SBN 108595]
     2   pk@kupfersteinmanuel.com
         Cynthia L. Zedalis, Esq. [SBN 118447]
     3   cz@kupfersteinmanuel.com
     4   Kupferstein Manuel LLP
         865 South Figueroa Street
     5   Suite 3338
     6   Los Angeles, California 90017
         Telephone: (213) 988-7531
     7   Facsimile: (213) 988-7532
     8
         Attorneys for Defendant Harvey Weinstein
     9

    10                       UNITED STATES DISTRICT COURT
    11                      CENTRAL DISTRICT OF CALIFORNIA
    12

    13   ASHLEY JUDD, an individual,              CASE NO.: 2:18-cv-05724 PSG (FFMx)
    14                            Plaintiff,
                     v.                           DECLARATION OF BENJAMIN
    15                                            BRAFMAN, ESQ. IN SUPPORT OF
         HARVEY WEINSTEIN, an individual,         DEFENDANT HARVEY
    16                                            WEINSTEIN’S MOTION TO STAY
                                  Defendant.
    17                                            Date: March 4, 2019
                                                  Time: 1:30 p.m.
    18                                            Courtroom: 6A
    19

    20

    21
               I, Benjamin Brafman, Esq., declare as follows:
    22
               1.    I am an attorney-at-law licensed to practice in the State of New York
    23
         and am a principal of Brafman & Associates, P.C. and criminal counsel for
    24
         Defendant Harvey Weinstein (“Defendant”) in connection with the pending
    25
         criminal action The People of the State of New York v. Harvey Weinstein, Supreme
    26
         Court of the State of New York, New York County, Docket No. 2018NY023971,
    27
         and an investigation by the Unites States Attorneys’ Office for the Southern
    28
                                             -1-
             DECLARATION OF BENJAMIN BRAFMNA, ESQ. IN SUPPORT OF DEFENDANT HARVEY
                                 WEINSTEIN’S MOTION TO STAY
Case 2:18-cv-05724-PSG-FFM Document 48-2 Filed 01/07/19 Page 2 of 5 Page ID #:689



     1   District of New York (“SDNY”) (the “Criminal Actions”). I make this declaration
     2   in support of Defendant Harvey Weinstein’s Motion to Stay in the above-captioned
     3   civil action.
     4          2.       I have personal and first-hand knowledge of the facts set forth below,
     5   and if called and sworn as a witness, I could and would competently testify as to
     6   each of them.
     7          3.       Since 1980, I have been the principal of a boutique law firm engaged
     8   in the practice of criminal defense. I submit this Declaration based on my personal
     9   knowledge of the Criminal Actions, my review of the Memorandum of Law in
    10   support of Defendant’s motion seeking an Order staying the action initiated by
    11   Plaintiff Ashley Judd (“Plaintiff”), currently pending before this Court, and a
    12   review of Plaintiff’s First Amended Complaint (“FAC”). A stay of discovery is
    13   necessary to safeguard Defendant’s liberty interests and constitutional right against
    14   self-incrimination.
    15          4.       Defendant was arrested on May 25, 2018, and charged with the crimes
    16   of Criminal Sexual Act in the First Degree, in violation of Penal Law § 130.50(1),
    17   Rape in the First Degree, in violation of Penal Law § 130.35(1), and Rape in the
    18   Third Degree, in violation of Penal Law §130.25(1). A grand jury formally
    19   indicted Defendant on those charges on May 30, 2018. Four weeks later, on July 2,
    20   2018, the NYDA filed a superseding indictment charging Defendant with the
    21   crimes of Predatory Sexual Assault (Penal Law § 130.15(2)) (Counts One and
    22   Three), Criminal Sexual Act in the First Degree (Penal Law § 130.5(1)) (Counts
    23   Two and Six), Rape in the First Degree (Penal Law § 130.35(1)) (Count Four), and
    24   Rape in the Third Degree (Penal Law § 130.25(1)) (Count Five). Trial on this
    25   matter is currently scheduled for May 6, 2019.
    26          5.       Defendant is also presently the target of a federal criminal
    27   investigation out of the SDNY and, upon information and belief, is also the target
    28   of criminal investigations of sexual assault allegations in Los Angeles, California.
                                                -2-
         DECLARATION OF BENJAMIN BRAFMNA, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
                                        MOTION TO STAY
Case 2:18-cv-05724-PSG-FFM Document 48-2 Filed 01/07/19 Page 3 of 5 Page ID #:690



     1         6.     Defendant’s arrest and arraignment and formal charges of sexual
     2   assault, as well as the other pending investigations, have placed Defendant in the
     3   perilous position of having to respond to pleadings and discovery in the instant
     4   civil litigation that arises from the same or similar conduct for which he is now
     5   under criminal prosecution.
     6         7.     It is my understanding from the review of Plaintiff’s FAC that she is
     7   seeking monetary damages against Defendant for, among other things, defamation,
     8   unlawful sexual assault in violation of California Civil Code Section 51.9, and
     9   unlawful retaliation. Plaintiff’s allegations arise from allegations of sexual
    10   harassment that occurred in a hotel room in Beverly Hills, California.
    11         8.     The FAC alleges, inter alia, that Weinstein sexually harassed Plaintiff
    12   and retaliated against her when she purported rejected his sexual advances. Dkt.
    13   26, ¶¶ 24, 27-49, & 63-74. Defendant has and continues to vehemently deny that
    14   he engaged in any non-consensual sexual encounters.
    15         9.     The alleged conduct set forth in the FAC is the same conduct that is at
    16   issue in the Criminal Actions; i.e., sexual misconduct.
    17         10.    Defendant cannot respond to Plaintiff’s allegations or give testimony
    18   concerning the allegations without also providing testimony that would impact the
    19   Criminal Actions. A stay in this action is necessary to safeguard my client’s
    20   constitutional rights.
    21         11.    If this action is not stayed, Defendant will be compelled to assert his
    22   Fifth Amendment privilege and be unable to give any testimony on his behalf, or
    23   risk incriminating himself. As a result, Defendant will be left to assert the Fifth
    24   Amendment in response to all allegations in the FAC. Further, Defendant cannot
    25   be deposed in this proceeding or respond to written interrogatories without the risk
    26   of self-incrimination.
    27         12.    The need for a stay here is especially important given the nature of the
    28   allegations underlying both this action and the Criminal Actions. In sex crime
                                                -3-
         DECLARATION OF BENJAMIN BRAFMNA, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
                                        MOTION TO STAY
Case 2:18-cv-05724-PSG-FFM Document 48-2 Filed 01/07/19 Page 4 of 5 Page ID #:691



     1   cases, such as the Criminal Actions, the prosecution often seeks to admit
     2   propensity or prior bad act evidence that is often barred in other types of
     3   prosecutions. Specifically, in the state criminal case, the NYDA is scheduled to file
     4   a motion in the coming weeks requesting permission from the court to admit
     5   claimed evidence of reported uncharged similar acts of sexual conduct at trial of
     6   the pending superseding indictment. The court is scheduled to decide this and other
     7   issues on March 7, 2019. As such, Defendant cannot give testimony and evidence
     8   concerning these allegations regardless of whether Plaintiff is directly involved in
     9   the Criminal Actions or Investigations as a named victim.
    10         13.    Defendant moved to dismiss the criminal charges pending against
    11   him, which was heard before Judge James Burke in Manhattan on December 20,
    12   2018. However, the court denied Defendant’s motion, and ordered a pretrial
    13   hearing to commence on March 7, 2019.
    14         14.    Being forced to litigate this case now and participate in discovery
    15   would greatly prejudice Defendant by forcing him to either take the Fifth
    16   Amendment and receive an adverse inference, or create potentially incriminating
    17   evidence for the prosecution in the Criminal Actions.         Absent a stay of this
    18   proceeding, my client’s ability to defend himself in the Criminal Actions will be
    19   severely prejudiced.
    20         15.    Defendant is facing charges that carry a maximum prison sentence of
    21   up to 25 years to life, and the prospect that additional charges may also be filed in
    22   the near future. The grave risk to my client’s liberty interests and constitutional
    23   right to defend himself without forced incrimination outweigh any prejudice to
    24   Plaintiff that could result from a stay. Moreover, it is my understanding that
    25   Plaintiff’s claims arise out of an alleged incident that occurred in late 1996 or early
    26   1997, which refutes any argument Plaintiff could make that she desires to litigate
    27   her sex trafficking claim expeditiously.
    28         16.    I am not seeking this Court’s sympathy as Defendant will defend
                                                -4-
         DECLARATION OF BENJAMIN BRAFMNA, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
                                        MOTION TO STAY
Case 2:18-cv-05724-PSG-FFM Document 48-2 Filed 01/07/19 Page 5 of 5 Page ID #:692



     1   himself at the appropriate time. Rather, I seek only fairness and a just decision
     2   staying these proceedings to safeguard Defendant’s constitutional right against
     3   self-incrimination.
     4         17.    Defendant denies the charges levied against him and is entitled to a
     5   full and meritorious defense unencumbered by the weight of civil proceedings
     6   which may result in self-incriminating testimony.
     7         I declare under the laws of the United States of America that the foregoing is
     8   true and correct.
     9         Executed on this 7th day of January, 2019, at New York, New York.
    10

    11

    12
                                               BENJAMIN BRAFMAN, ESQ.
    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
    27

    28
                                                -5-
         DECLARATION OF BENJAMIN BRAFMNA, ESQ. IN SUPPORT OF DEFENDANT HARVEY WEINSTEIN’S
                                        MOTION TO STAY
